Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 4, 1996, convicting him of robbery in the first degree (four counts), robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the jury charge and the court’s supplemental instructions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Bacchus, 183 AD2d 720; People v Rodriguez, 130 AD2d 522, 523; People v Scott, 108 AD2d 882, 883), and, in any event, are without merit.
Mangano, P. J., O’Brien, Krausman and Florio, JJ., concur.